Case 1:20-cv-00810-AJT-JFA Document 10 Filed 07/20/20 Page 1 of 1 PagelD# 481

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

 

Towers Watson & Co. n/k/a WTW Delaware Holdings LLC

 

VS. Civil/Criminal Action No. 1:20-cv-810 __

Nation Union Fire Insurance Company of Pittsburgh, PA, et. al.

 

FINANCIAL INTEREST DISCLOSURE STATEMENT

Pursuant to Local Rule 7.1 of the Eastern District of Virginia and to enable Judges and
Magistrate Judges to evaluate possible disqualification or recusal, the undersigned counsel for
Towers Watson & Co. n/k/a WTW Delaware Holdings LLC
in the above captioned action, certifies that the following are parents, trusts, subsidiaries and/or
affiliates of said party that have issued shares or debt securities to the public or own more than

ten percent of the stock of the following:
Willis Towers Watson plc. Subsequent to the January 4, 2016 merger of Towers Watson & Co. and Willis Group Holdings plc, Towers Watson & Co.

 

 

was merged with and into WTW Delaware Holding LLC, an indirect, wholly owned subsidiary of Willis Towers Watson plc, and no longer exists as a separate entity.

 

Or

Pursuant to Local Rule 7.1 of the Eastern District of Virginia and to enable Judges and
Magistrate Judges to evaluate possible disqualification or recusal, the undersigned counsel for

 

in the above captioned action, certifies that the following are parties in the partnerships, general
or limited, or owners or members of non-publicly traded entities such as LLCs or other closely
held entities:

 

 

Or

Pursuant to Local Rule 7.1 of the Eastern District of Virginia and to enable Judges and
Magistrate Judges to evaluate possible disqualifications or recusal, the undersigned counsel for

 

in the above captioned action, certifies that there are no parents, trusts, subsidiaries and/or
affiliates of said party that have issued shares or debt securities to the public.

7/20/2020 /s/ Marla J. Diaz

Date Signature of Attorney or Litigant
Counsel for _ Plaintiff.

 

Rev. 03/12/19
